13-22748-rdd     Doc 241     Filed 02/27/19    Entered 02/27/19 11:44:08         Main Document
                                              Pg 1 of 1


                                 MARIANNE T. O’TOOLE
                                United States Bankruptcy Trustee
                                        22 Valley Road
                                  Katonah, New York 10536
                                  Telephone: (914) 232-1511

                                              February 27, 2019
Via Electronic Filing
Clerk of the Court
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     In re Innovest Holdings, LLC
                       Case No. 13-22748 RDD
                       Adversary Nos. 13-08366; 14-08206; 14-08207; 14-08208; 14-08209;
                       14-08210; 15-08208; 15-08223; 15-08228; 15-08233; 15-08234;
                       15-08235; 15-08236; 15-08237; 15-08238; 15-08239; 15-08240;
                       15-08241; 15-08242; 15-08243; 15-08244; 15-08245; 15-08246;
                       15-08247; 15-08248; 15-08249; 15-08250; 15-08251; 15-08252;
                       15-08253; 15-08254; 15-08255; 15-08256; 15-08257; 15-08258;
                       15-08259; 15-08260; 15-08261; 15-08262; 15-08263; 15-08264;
                       15-08265; 15-08266; 15-08267; 15-08268; 15-08269; 15-08270;
                       15-08271; 15-08272; 15-08273; 15-08274; and 15-08275

Dear Clerk:

       I am the Chapter 7 Trustee appointed in the above referenced case.

        I hereby request that an Order be entered to the extent there are special charges or Court
fees to be paid in connection with the above reference bankruptcy and/or adversary cases.

       If anything further is required, please let me know.

                                              Very truly yours,

                                              /s/ Marianne T. O’Toole

                                              Marianne T. O’Toole, Chapter 7 Trustee
